Citation Nr: 0509095	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-08 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a April 2002 rating 
decision by the Pittsburgh Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Treatment records from Pittsburgh VA Medical Center (VAMC) 
from November 2002 to October 2003 noted that the veteran 
complained that his hearing loss had increased in severity 
since his last VA audiological evaluation in April 2002.  
Apparently, there were audiological evaluations with 
audiometric studies, the results of which have not been 
associated with the veteran's claims file.  The record does 
not reflect whether or not the veteran's hearing loss 
disability has progressed in severity, as alleged.  As 
hearing loss is a disability which tends to be progressive in 
nature; as approximately three years have passed since the 
veteran was last examined; and as treatment records reflect 
that he began wearing hearing aids after the April 2002 
audiological evaluation, it is plausible that the hearing 
loss disability has indeed increased in severity,.  It is 
also noteworthy that as this is an appeal from the initial 
rating assigned with the grant of service connection, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  A contemporaneous VA examination 
is indicated.  

It also appears that pertinent records may be outstanding, as 
the record reflects periodic VA follow-up for the disability 
at issue.  Since VA records are constructively of record (and 
might have bearing on the claim), they must be secured.  
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  It appears that the veteran has not been provided 
adequately advised of what is needed to establish his claim 
for a compensable rating and to submit everything he has 
pertinent to the claim.  As the case is being remanded 
anyway, there is an opportunity to ensure that there is full 
compliance with all notice requirements of the VCAA without 
causing significant additional delay in the processing of the 
appeal.

Accordingly, this matter is remanded for the following:

1.  The veteran should be provided notice 
of the VCAA (VCAA letter) as it pertains 
to the matter at hand.  He must be 
specifically advised of what is needed to 
establish a compensable rating for 
bilateral hearing loss, and to submit 
everything in his possession pertinent to 
his claims.  He should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for 
bilateral hearing loss since April 
2002.  The RO should obtain complete 
records (those not already secured) of 
such treatment from all sources 
identified, specifically including 
Pittsburgh VAMC records.

3.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of his bilateral hearing loss 
disability.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


